DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7 of U.S. Patent No.11,094,786. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1, both the instant claim 1 and claims 1-3 of ‘786 disclose:
A semiconductor device comprising: a silicon carbide layer having a first plane and a second plane, the silicon carbide layer including an element region and a termination region surrounding the element region, the termination region having first straight-line portions extending in a first direction, second straight-line portions extending in a second direction intersecting the first direction, and corner portions between the first straight-line portions and the second straight-line portions, the termination region including a first silicon carbide region of first-conductivity-type, and a second silicon carbide region of second-conductivity-type provided between the first silicon carbide region and the first plane, the second silicon carbide region surrounding the element region, the second silicon carbide region having a dot-line shape configured with first dot portions and first space portions between the first dot portions, an occupation ratio of the first dot portions of the corner portions being larger than an occupation ratio of the first dot portions of the first straight-line portions; a first electrode provided on a side of the first plane of the silicon carbide layer; and a second electrode provided on a side of the second plane of the silicon carbide layer.
	
Regarding Claim 2, both the instant claim 2 and claim 7 of ‘786 disclose;
a second-conductivity-type impurity concentration of the second silicon carbide region is 5x106 cm-3 or more and 5x1017 cm-3 or less.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wakimoto et al. (20080169526) in view of Uchida (20180308992)
Regarding Claim 3, in Figs. 5A, 5B, 6A, 6B and in paragraphs 0004, 0013, 0022, 0060, 0064, 0065 and 0067, Wakimoto et al. discloses a semiconductor device comprising: a silicon layer having a first plane and a second plane, the silicon layer including an element region and a termination region surrounding the element region, the termination region having first straight-line portions 3-1 extending in a first direction, second straight-line portions 3-1 extending in a second direction intersecting the first direction, and corner portions 3-2 between the first straight-line portions and the second straight-line portions, the termination region (Figs 5B and 6B) including a first silicon region of first-conductivity-type, and a second silicon region of second-conductivity-type provided between the first silicon region and the first plane, the second silicon region having a line shape 3-3/3-4 surrounding the element region, a line width of the corner portions being larger than a line width of the first straight-line portions; a first electrode provided on a side of the first plane of the silicon layer; and a second electrode provided on a side of the second plane of the silicon layer (see paragraphs 0060, 0064, 0065 and 0067).  Wakimoto et al. fails to disclose the required silicon carbide layer. However, Uchida discloses a semiconductor device where in Figs. 1A and 1B the required silicon carbide layer 101 is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required silicon carbide layer in Wakimoto et al. as taught by Uchida in order to have power semiconductor layer of higher breakdown voltage. 
Regarding Claim 4, in paragraphs 0060, 0064, 0065 or 0067 of Wakimoto et al., the line width of the second silicon region of the corner portions is 1.2 times or more the line width of the second silicon region of the first straight-line portions.  
Regarding Claim 5, in Fig. 5 and paragraphs 0073 and 0076 of Uchida, a second-conductivity-type impurity concentration of the second silicon region is 5x1016 cm-3 or more and 5x1017 cm-3 or less.

Examiner is including Ebihara et al. 20160087031 as a pertinent art that is not relied upon on this rejection. However, in Figs 1 and 2 of Ebihara et al., the dot line portions are disclosed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        11/28/2022